DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-23) in the reply filed on 1/14/22 is acknowledged.  Claim 24 (Invention II) has been cancelled.  Claims 1-23 are currently pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim 23 recites the limitation “the welding robot” in lines 8, 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.  The limitation appears to reference a welding robot as though the existence of one has already been established in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 8, 9, 11-13, 16, 17, 18, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0114449 to Chang et al. (“Chang”).

As to claim 1, Chang discloses a computer-implemented method for updating welding instructions for a welding robot, the computer-implemented method comprising: 
receiving, via at least one sensor, data of a workspace that includes a part to be welded (Fig. 4, elements 404, 406; paragraph 30, wherein the scanned welding area corresponds to the data of a workspace);
Fig. 4, element 408; paragraph 30); 
identifying, via the processor and based on the point cloud data, a desired state indicative of a desired position of at least a portion of the welding robot with respect to the part (Fig. 4, element 412; paragraph 30, wherein generated welding path corresponds to the desired state); and
comparing, via the processor, an estimated state indicative of an estimated position of at least the portion of the welding robot with respect to the part to the desired state (paragraph 32, wherein tracking the weld groove path corresponds to the estimated state that is compared with generated weld path to determine any deviation away from the path); and 
updating, via the processor, the welding instructions based on the comparison (paragraph 32, wherein weld path is updated/corrected when deviation is detected).  

As to claim 2, Chang discloses the computer-implemented method of claim 1, wherein the estimated state is based at least in part on a model of the unwelded part (Fig. 6 and paragraph 32, wherein the laser line scanner is positioned ahead of the area being welded and is calculating an weld groove path by modeling the area prior to welding (i.e. unwelded part)).  

As to claim 4, Chang discloses the computer-implemented method of claim 1, wherein the estimated state of the part is based at least in part on the data of the workspace (paragraph 32, wherein tracking the weld groove path corresponds to the estimated state that follows along with the desired state of the weld path which is determined based on the scanned data corresponding to the data of the workspace).

As to claim 5, Chang discloses the computer-implemented method of claim 1, wherein the at least one sensor includes a first sensor and a second sensor, the computer-implemented method further comprising: synchronizing, via the processor, the first sensor and the second sensor (paragraphs 30-34, wherein the system comprises laser, visible and thermal sensors which are all connected and synchronized to monitor the weld path).  

As to claim 6, Chang discloses the computer-implemented method of claim 1, wherein the first sensor is a laser emitter and the second sensor is a camera (paragraphs 30-34, wherein the system comprises a first laser sensor and second visible/camera sensors).  

As to claim 8, Chang discloses the computer-implemented method of claim 1, wherein comparing the estimated state to the desired state comprises implementing a geometric comparator technique (paragraph 32, wherein tracking the weld groove path corresponds to the estimated state that is compared with generated weld path to determine any geometric deviation away from the path).  

As to claim 9, Chang discloses the computer-implemented method of claim 1, further comprising:
Fig. 7, paragraph 36, wherein the point cloud data is updated to height field data to accommodate a desired state or weld path is visible from one side).

As to claim 11, Chang discloses the computer-implemented method of claim 1, wherein updating the welding instructions includes adjusting a motion of the welding robot (paragraph 32, wherein welding path (i.e. motion of the welding robot) is updated/corrected when deviation is detected).  

As to claim 12, Chang discloses the computer-implemented method of claim 1, wherein updating the welding instructions comprises adjusting a motorized fixture associated with the part (paragraph 32, wherein welding path (i.e. motorized welding robot associated with welding the part) is updated/corrected when deviation is detected).  

As to claim 13, Chang discloses computer-implemented method of claim 1, wherein updating the welding instructions comprises dynamically updating welding parameters in real time (paragraph 32, wherein welding path (i.e. welding parameters) is updated/corrected in real time when deviation is detected).  

As to claim 16, Chang discloses the computer-implemented method of claim 1, wherein updating welding instructions comprises updating welding parameters, and wherein the updated welding parameters include at least one of welder voltage, welder current, duration of an electrical pulse, shape of an electrical pulse, and material feed rate (paragraph 33, wherein updating can further include monitoring and adjusting filler feed force (i.e. material feed rate)).

As to claim 17, Chang discloses the computer-implemented method of claim 1, wherein receiving the data of the workspace comprises receiving the data in real time (Fig. 4, elements 404, 406; paragraph 30, wherein the scanned welding area corresponds to the data of a workspace which is received as soon as it sent from the sensor (i.e. in “real time”).  

As to claim 18, Chang discloses the computer-implemented method of claim 17, further comprising monitoring the desired state based at least in part on the data received in real time (paragraph 32, wherein tracking the weld groove path corresponds to monitoring the desired state which is determined previously based on the scanned data generated in real time).  

As to claim 20, Chang discloses the computer-implemented method of claim 1, wherein identifying the desired state further comprises implementing an online classifier on the point cloud data (Fig. 4, element 412; paragraph 30, wherein welding path corresponds to the desired state generated under processor/classifier control (i.e. online) using the point cloud data).  

As to claim 23, Chang discloses a system, comprising: 
a sensor configured to obtain data of a workspace, the workspace including a part to be welded (Fig. 4, elements 404, 406; paragraph 30, wherein the scanned welding area corresponds to the data of a workspace obtain via the three dimensional sensor); 
paragraph 30, “processor”), the controller configured to: 
transform the data to a point cloud data representing a three-dimensional surface of the part (Fig. 4, element 408; paragraph 30), 
identify a desired state indicative of a desired position of at least a portion of the welding robot with respect to the part based on the point cloud data (Fig. 4, element 412; paragraph 30, wherein generated welding path corresponds to the desired state), 
compare an estimated state indicative of an estimated position of at least the portion of the welding robot with respect to the part to the desired state  (paragraph 32, wherein tracking the weld groove path corresponds to the estimated state that is compared with generated weld path to determine any deviation away from the path), and 
generate welding instructions based on the comparison (paragraph 32, wherein welding path (i.e. welding instructions) is updated/corrected when deviation is detected); and 
the welding robot to implement the welding instructions to weld the part (paragraph 32, wherein welding robot implements the updated path instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0114449 to Chang et al. (“Chang”) in view of US 2014/0365009 to Wettels.

As to claim 7, Chang discloses the computer-implemented method of claim 1, wherein the at least one sensor is from a plurality of sensors (paragraphs 30-34, wherein the system comprises laser, visible and thermal sensors).
Chang does not disclose expressly fusing respective data received from each sensor of the plurality of sensors to generate fused data and determining the estimated state based on the fused data.  
Wettels discloses a process for determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors (Fig. 13, paragraph 132-138).
Chang & Wettels are combinable because they are from the same art of point cloud data processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors, as taught by Wettels, into the method disclosed by Chang.
The suggestion/motivation for doing so would have been provide robustness across different environments and integrated in to a variety of systems while providing robust resolution of object pose (Wettels, paragraphs 05, 06 and 133).

Therefore, it would have been obvious to combine Chang with Wettels to obtain the invention as specified in claim 7.

As to claim 19, Chang discloses the computer-implemented method of claim 1.
Chang does not disclose expressly wherein identifying the desired state further comprises implementing a particle filter on the point cloud data.
Wettels discloses a process for determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors using a particle filter (Fig. 13, paragraph 132-138).
Chang & Wettels are combinable because they are from the same art of point cloud data processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors using a particle filter, as taught by Wettels, into the method disclosed by Chang.
The suggestion/motivation for doing so would have been provide robustness across different environments and integrated in to a variety of systems while providing robust resolution of object pose (Wettels, paragraphs 05, 06 and 133).

Therefore, it would have been obvious to combine Chang with Wettels to obtain the invention as specified in claim 19.

As to claim 21, Chang discloses the computer-implemented method of claim 1, further comprising implementing an online classifier on the point data (Fig. 4, element 412; paragraph 30, wherein welding path corresponds to the desired state generated under processor/classifier control (i.e. online) using the point cloud data).
Chang does not disclose expressly implementing a particle filter on the point data.
Wettels discloses a process for determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors using a particle filter (Fig. 13, paragraph 132-138).
Chang & Wettels are combinable because they are from the same art of point cloud data processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors using a particle filter, as taught by Wettels, into the method disclosed by Chang.

	Further, Wettels’ known technique of determining an estimated state indicative of an estimated position of at least a portion of a robot with respect to an object by fusing point cloud data received from each of a plurality of sensors using a particle filter would have been recognized by one skilled in the art as applicable to the "base" process of Chang and the results would have been predictable.
Therefore, it would have been obvious to combine Chang with Wettels to obtain the invention as specified in claim 21.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0114449 to Chang et al. (“Chang”) in view of US 2018/0304550 to Atherton et al. (“Atherton”).

As to claim 10, Chang discloses the computer-implemented method of claim 1.
Chang does not disclose expressly wherein identifying the desired state comprises inputting the point cloud data into an artificial neural network to generate the desired state.
Atherton discloses a process of inputting point cloud data into an artificial neural network to identify a desired state indicative of a desired position of at least a portion of a welding robot with respect to a part (Fig. 8, paragraph 67).
Chang & Atherton are combinable because they are from the same art of image processing in the field of robot welding.

The suggestion/motivation for doing so would have been to allow the robot to tolerate and compensate for a wide variety of potential faults, thereby increasing the likelihood of fabricating a 3D object that meets specifications (Atherton, paragraph 09).
	Further, Atherton's known technique of inputting point cloud data into an artificial neural network to identify a desired state indicative of a desired position of at least a portion of a welding robot with respect to a part would have been recognized by one skilled in the art as applicable to the "base" process of Chang and the results would have been predictable.
Therefore, it would have been obvious to combine Chang with Atherton to obtain the invention as specified in claim 10.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0114449 to Chang et al. (“Chang”) in view of USPN 4,234,777 to Balfanz.

As to claim 14, Chang discloses the computer-implemented method of claim 1.
Chang does not disclose expressly detecting a tack weld in a candidate seam on the part to be welded and updating welding parameters based at least in part on the detection of the tack weld.  
Abstract; column 2, line 35 – column 3, line 68, wherein tack welds causing deviations or varying seam gaps are detected and welding parameters (e.g. speed) are updated in accordance).
Chang & Belfanz are combinable because they are from the same art of automated welding.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of detecting a tack weld in a candidate seam on a part to be welded and updating welding parameters based at least in part on the detection of the tack weld, as taught by Balfanz, into the method disclosed by Chang.
The suggestion/motivation for doing so would have been to allow for adequate seam filling by varying speed (Balfanz, column 3, lines 12-22).
	Further, Balfanz's known technique of detecting a tack weld in a candidate seam on a part to be welded and updating welding parameters based at least in part on the detection of the tack weld would have been recognized by one skilled in the art as applicable to the "base" process of Chang and the results would have been predictable.
Therefore, it would have been obvious to combine Chang with Balfanz to obtain the invention as specified in claim 14.

As to claim 15, Chang discloses the computer-implemented method of claim 1.
Chang does not disclose expressly detecting that a gap associated with a seam on the part varies and updating welding parameters based at least in part on detection of the variable gap.  
Abstract; column 2, line 35 – column 3, line 68, wherein varying seam gaps are detected and welding parameters (e.g. speed) are updated in accordance).
Chang & Belfanz are combinable because they are from the same art of automated welding.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of detecting that a gap associated with a seam on a part varies and updating welding parameters based at least in part on detection of the variable gap, as taught by Balfanz, into the method disclosed by Chang.
The suggestion/motivation for doing so would have been to allow for adequate seam filling by varying speed (Balfanz, column 3, lines 12-22).
	Further, Balfanz's known technique of detecting that a gap associated with a seam on a part varies and updating welding parameters based at least in part on detection of the variable gap would have been recognized by one skilled in the art as applicable to the "base" process of Chang and the results would have been predictable.
Therefore, it would have been obvious to combine Chang with Balfanz to obtain the invention as specified in claim 15.

Allowable Subject Matter
Claims 3 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON W CARTER/Primary Examiner, Art Unit 2665